J-S90044-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

HYQUAWNN BAKEERE WALLACE

                            Appellant                 No. 1921 EDA 2016


                   Appeal from the PCRA Order May 17, 2016
             In the Court of Common Pleas of Northampton County
              Criminal Division at No(s): CP-48-CR-0002178-2005


BEFORE: OTT, J., SOLANO, J. AND JENKINS, J.

MEMORANDUM BY JENKINS, J.:                       FILED DECEMBER 08, 2016

        HyQuawnn Bakerree Wallace (“Appellant”) appeals pro se from the

order entered in the Northampton County Court of Common Pleas, which

denied his third petition filed for relief pursuant to the Post Conviction Relief

Act (“PCRA”).1 We affirm.

        The relevant facts and procedural history of this appeal are as follows.

On February 6, 2006, a jury convicted Appellant of aggravated assault,

burglary, three counts of conspiracy, nine counts of simple assault, and nine

counts of robbery. On March 6, 2006, the court sentenced Appellant to an

aggregate term of 25½ to 51 years’ incarceration. On January 5, 2007, this


____________________________________________


1
    42 Pa.C.S. §§ 9541-9546.
J-S90044-16



Court affirmed Appellant’s judgment of sentence.         Appellant did not file a

petition for allowance of appeal with our Supreme Court.

         On February 19, 2010, Appellant filed his first pro se PCRA petition.

The PCRA court appointed counsel and subsequently dismissed his petition

on July 20, 2010. This Court affirmed the dismissal order on July 22, 2011.

On December 28, 2011, the Pennsylvania Supreme Court denied Appellant’s

petition for allowance of appeal. On March 26, 2012, Appellant filed another

PCRA petition, which the PCRA court denied on May 2, 2012. On May 24,

2012, Appellant appealed the PCRA order, and this Court dismissed the

appeal on December 24, 2012 because Appellant failed to file a brief.

         On January 25, 2016, Appellant filed the present PCRA petition, his

third.     On April 26, 2016, the PCRA court issued notice of its intent to

dismiss the petition without a hearing.       On May 9, 2016, Appellant filed a

response to the court’s notice, and the PCRA court dismissed Appellant’s

petition on May 17, 2016. On June 6, 2016, Appellant filed a timely notice

of appeal. Both Appellant and the trial court complied with Pa.R.A.P. 1925.

         Appellant raises the following issues for our review:

            WAS [APPELLANT’S] 6TH AMENDMENT RIGHT TO COUNSEL
            VIOLATED DUE TO A LAYERED INEFFECTIVE ASSISTANCE
            OF COUNSEL ARISING FROM ONE’S FAILURE TO FOLLOW
            P.A.R.A.P. 2119(F)?

            SINCE ASSISTANCE OF COUNSEL IS A RIGHT GRANTED BY
            THE 6TH AMENDMENT[, HAVE] THE        [APPELLANT’S]
            CONSTITUTIONAL RIGHTS BEEN VIOLATED DUE TO A
            LAYERED   INEFFECTIVE   ASSISTANCE   OF   COUNSEL
            ARISING OUT OF THE PLEA BARGAINING PROCESS?


                                        -2-
J-S90044-16



         IS 42 P.A.C.S.A. § 9545 UNCONSTITUTIONAL BECAUSE IT
         PREVENTS THE COURT OF COMMON PLEAS, AND ANY
         COURT THEREAFTER, JURISDICTION TO HEAR AND TREAT
         THE VIOLATIONS TO [APPELLANT’S] CONSTITUTIONAL
         RIGHTS?

Appellant’s Brief at 3.

      Before we address the merits of Appellant’s claims, we must determine

whether his PCRA petition was timely.     The timeliness of a PCRA petition

implicates the jurisdiction of both this Court and the PCRA court.

Commonwealth v. Williams, 35 A.3d 44, 52 (Pa.Super.2011), appeal

denied, 50 A.3d 121 (Pa.2012).      “Pennsylvania law makes clear that no

court has jurisdiction to hear an untimely PCRA petition.”    Id. To “accord

finality to the collateral review process[,]” the PCRA “confers no authority

upon [appellate courts] to fashion ad hoc equitable exceptions to the PCRA

timebar[.]” Commonwealth v. Watts, 23 A.3d 980, 983 (Pa.2011). With

respect to jurisdiction under the PCRA, this Court has further explained:

         The most recent amendments to the PCRA...provide a
         PCRA petition, including a second or subsequent petition,
         shall be filed within one year of the date the underlying
         judgment becomes final. A judgment is deemed final at
         the conclusion of direct review, including discretionary
         review in the Supreme Court of the United States and the
         Supreme Court of Pennsylvania, or at the expiration of
         time for seeking the review.

Commonwealth v. Monaco, 996 A.2d 1076, 1079 (Pa.Super.2010)

(citations and quotations omitted), appeal denied, 20 A.3d 1210 (Pa.2011);

see also 42 Pa.C.S. § 9545(b). This Court may review a PCRA petition filed


                                    -3-
J-S90044-16


more than one year after the judgment of sentence becomes final only if the

claim falls within one of the following three statutory exceptions, which the

petitioner must plead and prove:

            (i) the failure to raise the claim was the result of
           interference    by   government      officials with    the
           presentation of the claim in violation of the Constitution
           or laws of this Commonwealth or the Constitution or
           laws of the United States;

           (ii) the facts upon which the claim is predicated were
           unknown to the petitioner and could not have been
           ascertained by the exercise of due diligence; or

            (iii) the right asserted is a constitutional right that was
           recognized by the Supreme Court of the United States or
           the Supreme Court of Pennsylvania after the time period
           provided in this section and has been held by that court
           to apply retroactively.

42 Pa.C.S. § 9545(b)(1).   These “exceptions to the time bar must be pled in

the PCRA petition, and may not be raised for the first time on appeal.”

Commonwealth v. Burton, 936 A.2d 521, 525 (Pa.Super.2007). Further,

if a petition pleads one of these exceptions, the petition will not be

considered unless it is “filed within 60 days of the date the claim could have

been presented.” 42 Pa.C.S. § 9545(b)(2).

      Here, Appellant’s judgment of sentence became final on February 5,

2007, when his time period for filing a petition for allowance of appeal with

our Supreme Court expired. Thus, Appellant had until February 5, 2008 to

file a timely PCRA petition. The present petition, filed January 25, 2016, is




                                     -4-
J-S90044-16


patently untimely.       Appellant has failed to plead and prove any of the

enumerated exceptions to the PCRA time bar.2

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/8/2016




____________________________________________


2
  Appellant claims that the PCRA and its time limitations are unconstitutional.
To qualify for the constitutional right exception to the PCRA time bar,
Appellant must plead and prove that the Supreme Court of Pennsylvania or
the Supreme Court of the United States has recognized a constitutional right
and has held that right to apply retroactively. 42 Pa.C.S. § 9545(b)(1)(iii).
Appellant fails to plead and prove any such right.



                                           -5-